        Case 3:17-cr-00533-EMC Document 1375 Filed 12/16/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

 Date: December 16, 2020           Time: 3:00-3:38=               Judge: EDWARD M. CHEN
                                         38 Minutes

 Case No.: 17-cr-00533-EMC-2 Case Name: USA v. Raymond Michael Foakes
Attorney for Government: Kevin Barry
Attorney for Defendant: George Boisseau
Defendant: [X] Present by videoconference [ ] Not Present
Defendant's Custodial Status: [X] In Custody [ ] Not in Custody

  Deputy Clerk: Angella Meuleman                         Court Reporter: JoAnn Bryce
  Interpreter:                                           Probation Officer: USPO Cris Taylor,
                                                                           USPTO Anthony Granados


                       PROCEEDINGS HELD BY ZOOM WEBINAR

[1339] Motion For Release From Custody – held.

                                          SUMMARY

Parties stated appearances and proffered argument. Defense counsel waived defendant’s live
appearance and confirmed defendant’s consent to appearing by videoconference from Santa Rita
Jail.

Court noted for the record, issue of due process can be raised even without a specific change of
circumstances and that over time its weight as a factor grows. Court ruled it does have the ability
to address due process questions even if it doesn’t fit within the confines precisely of 3242(f).
Court addressed the merits and the factors that inform the due process analysis for pre-trial
detention and denied the motion for reasons as stated on the record. Court noted, among other
things, the time in pretrial custody in this case is 27 months, not 3 years or longer as defense
counsel suggested. Government is responsible for some, but not all the delay inasmuch as it took
time to decide whether to seek death; while discovery and other work continued and the case did
not come to a halt, the uncertainty of the process did slow some things down. Most of the delay
inheres in the complexity of the case and the multitude of issues that have arisen. Defendant, for
reasons previously identified by the court in denying bail, represents a danger to the community
which cannot be adequately alleviated by conditions of release. The seriousness of the charges,
nature of the alleged conduct, the strength of the evidence, and his poor performance on
supervision in numerous cases are relevant facts in this regard.
                                                1
       Case 3:17-cr-00533-EMC Document 1375 Filed 12/16/20 Page 2 of 2




Defense counsel requested assistance from the Court regarding Defendant’s dental problems and
issues surrounding the delay. Court set Status Conference on this issue for December 21, 2020.
Time of status conference to be confirmed post hearing.

(Post Hearing: Status Conference set for 12/21/2020 at 2:30PM. Slot reserved from Santa Rita
Jail.)




                                              2
